Per Curiam.
This action was before the court on a former appeal. 104 Minn. 258, 116 N. W. 577. A second trial resulted in an order for judgment in plaintiff’s favor, and defendant appealed from an order denying a new trial. We have examined the record with care, and find the evidence substantially like that presented on the first appeal, and therefore follow and apply the former decision as the law of the case. The facts are fully stated in the opinion therein rendered, and need not be repeated.
Order affirmed.